UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
FRANCES FARLEY

                                                             DOCKET NO.: 2:20-cv-2363
                            Plaintiff,

       - against -
                                                              COMPLAINT


SUFFOLK COUNTY, SUFFOLK COUNTY                               JURY TRIAL DEMANDED
POLICE DEPARTMENT, SUFFOLK COUNTY
POLICE OFFICER FRANK SANTANELLO, in his
individual and official capacities, SUFFOLK
COUNTY POLICE OFFICER LUCAS MOELLER,
In his individual and official capacities, SUFFOLK
COUNTY POLICE OFFICER EDWARD SCHMITT,
in his individual and official capacities,


                            Defendants.
                                                    X

       Plaintiff FRANCES FARLEY, by and through her attorneys, the LAW OFFICES OF

JASON BASSETT, P.C., as and for her Complaint against the Defendants herein, states

and alleges as follows:



                               PRELIMINARY STATEMENT

       1)     This is a civil action seeking monetary relief, compensatory and punitive

damages, disbursements, costs and fees for violations of the Plaintiff's rights, excessive

force, assault, battery, intentional infliction of emotional distress, and negligence, brought

pursuant to 42 U.S.C. §§ 1983, 1985 and 1986, and the 4th, 5th and 14th Amendment to

the United States Constitution and New York State Law.
      2)     Specifically, the Plaintiff, FRANCES FARLEY, alleges that the Defendants

(collectively and individually) negligently, wantonly, recklessly, intentionally and

knowingly sought to and did wrongfully deprive Plaintiff of her Constitutional rights,

pursuant to the above-mentioned statutes and causes of action by committing acts

under color of law and depriving the Plaintiff of rights secured by the Constitution and

laws of the State of New York.

      3)     Plaintiff alleges that Defendant SUFFOLK COUNTY POLICE OFFICER

FRANK SANTANELLO unlawfully harassed, summarily punished, physically battered,

assaulted, and used excessive force against Plaintiff FRANCES FARLEY.

      4)     Plaintiff alleges that the SUFFOLK COUNTY POLICE OFFICER FRANK

SANTANELLO used unreasonable and excessive force against Plaintiff FRANCES

FARLEY and was grossly negligent, recklessly and/or intentionally breached his duty of

care in physically abusing Plaintiff FRANCES FARLEY, while SUFFOLK COUNTY

POLICE OFFICER LUCAS MOELLER and SUFFOLK COUNTY POLICE OFFICER

EDWARD SCHMITT were grossly negligent, recklessly and/or intentionally breached

their duties of care and duties to intervene in their failure to contact the SUFFOLK

COUNTY POLICE DEPARTMENT or Suffolk County Police Department Internal Affairs

Bureau regarding the illegal actions of SUFFOLK COUNTY POLICE OFFICER FRANK

SANTANELLO as described herein.

      5)     SUFFOLK COUNTY and SUFFOLK COUNTY POLICE DEPARTMENT

were grossly negligent, recklessly and/or intentionally breached their duties of care and

duties to intervene with respect to their interactions with and treatment of Plaintiff


                                           2
FRANCES FARLEY as further described below and, subsequent to the excessive and

unnecessary force visited upon FRANCES FARLEY, by failing to appropriately

investigate, reprimand and/or arrest SUFFOLK COUNTY POLICE OFFICER FRANK

SANTANELLO for his employment of unreasonable force against Plaintiff FRANCES

FARLEY and by failing to appropriately investigate and/or reprimand SUFFOLK

COUNTY POLICE OFFICER LUCAS MOELLER and SUFFOLK COUNTY POLICE

OFFICER EDWARD SCHMITT, as further described herein, for their failure to contact

the SUFFOLK COUNTY POLICE DEPARTMENT or Suffolk County Police Department

Internal Affairs Bureau.

       6)     Plaintiff further alleges that SUFFOLK COUNTY and SUFFOLK COUNTY

POLICE DEPARTMENT, (collectively and individually) were negligent in training, hiring

and supervising its employees, representatives, and/or agents. Specifically, SUFFOLK

COUNTY and SUFFOLK COUNTY POLICE DEPARTMENT failed to meaningfully

investigate, arrest, or otherwise take appropriate action upon the utilization of

unreasonable violence employed against FRANCES FARLEY by SUFFOLK COUNTY

POLICE OFFICER FRANK SANTANELLO and failed to meaningfully investigate or take

appropriate action regarding the failure of SUFFOLK COUNTY POLICE OFFICER

LUCAS MOELLER and SUFFOLK COUNTY POLICE OFFICER EDWARD SCHMITT,

as further described herein, to contact the SUFFOLK COUNTY POLICE DEPARTMENT

or Suffolk County Police Department Internal Affairs Bureau.

       7)     Moreover, Plaintiff alleges that SUFFOLK COUNTY and SUFFOLK

COUNTY POLICE DEPARTMENT (collectively and individually) were deliberately


                                           3
indifferent to the need to train the Police Officers, employees, staff, and agents in their

employ, including SUFFOLK COUNTY POLICE OFFICER FRANK SANTANELLO,

SUFFOLK COUNTY POLICE OFFICER LUCAS MOELLER, and SUFFOLK COUNTY

POLICE OFFICER EDWARD SCHMITT. Upon information and belief, rather than

conduct a fair and impartial Internal Affair Bureau (“IAB”) review of the claims and

allegations against SUFFOLK COUNTY POLICE OFFICER Defendants, the Suffolk

County IAB merely conducted a perfunctory review to exonerate SUFFOLK COUNTY

POLICE OFFICER Defendants when SUFFOLK COUNTY and SUFFOLK COUNTY

POLICE DEPARTMENT knew and had reason to know that, inter alia, a civilian witness

reported that SUFFOLK COUNTY POLICE OFFICER FRANK SANTANELLO had used

excessive and unnecessary force against the Plaintiff and that SUFFOLK COUNTY

POLICE OFFICER LUCAS MOELLER and SUFFOLK COUNTY POLICE OFFICER

EDWARD SCHMITT had failed to report the incident to SUFFOLK COUNTY POLICE

DEPARTMENT or Suffolk County Police Department Internal Affairs Bureau..

       8)     Accordingly, Defendants are liable to the Plaintiff for use of excessive

force, assault, battery, abuse of process, and for conspiring to condone and encourage

such civil rights violations, for conspiring to violate Plaintiff's Civil Rights, and for failing

to investigate, reprimand and/or punish the actions of the individual Defendants.

       9)     As a result of the Defendants’ actions (or lack thereof), Plaintiff FRANCES

FARLEY suffered physical pain, emotional scarring and suffering, was caused to

undergo medical treatment for serious physical injuries that she sustained at the hands

of SUFFOLK COUNTY POLICE OFFICER FRANK SANTANELLO as a result of the use


                                               4
of unnecessary and excessive force. Plaintiff incurred significant cost and expenses

due to the Defendants’ actions, including but not limited to: medical bills, serious

physical injuries, emotional distress, and other costs/expenses.



                             JURISDICTION AND VENUE

        10)   The jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and

1343.

        11)   This Court is requested to exercise supplemental jurisdiction with respect

to Plaintiff's New York State Law claims pursuant to 28 U.S.C. §1367.

        12)   Venue in the Eastern District of New York is proper under 28 U.S.C. §

1391 based on the fact that the place where the events and violations herein alleged

occurred was in Suffolk County, New York.



                ADMINISTRATIVE PROCEEDINGS AND TIMELINESS

        13)   On or about May 29, 2019, Plaintiff timely and properly served notice of

claim on the Municipal Defendants in accordance with New York General Municipal Law

§ 50-e. Defendants conducted an examination under oath of the Plaintiff pursuant to

New York General Municipal Law § 50-h on or about August 20, 2019.

        14)   Well over ninety (90) days have elapsed since the claim was presented

and Defendants have failed to adjust or make payment on the claim.

        15)   This action has been timely commenced within the three-year statute of

limitations applicable to Federal Civil Rights actions brought pursuant to 42 U.S.C. §§


                                            5
1981, 1983, 1985 and 1986.



                                        PARTIES

       16)      Plaintiff FRANCES FARLEY is a Caucasian female who currently residing

in Suffolk County, New York.

       17)      At all times relevant in this Complaint, and upon information and belief,

Defendant SUFFOLK COUNTY is a municipality within New York State in receipt of

federal assistance and was a recipient of federal funding at the time of the events

complained of herein. Upon information and belief, Defendant SUFFOLK COUNTY was

responsible for the municipal entity SUFFOLK COUNTY POLICE DEPARTMENT and

its agents, assigns and employees.

       18)      At all times relevant in this Complaint, and upon information and belief,

Defendant SUFFOLK COUNTY POLICE DEPARTMENT is a municipal entity within

Suffolk County, New York State in receipt of federal assistance and was, upon

information and belief, a recipient of federal funding at the time of the events

complained of herein.

       19)      Upon information and belief, Defendant SUFFOLK COUNTY POLICE

DEPARTMENT was responsible for the its agents, assigns and employees including but

not   limited   to   Defendants   SUFFOLK       COUNTY    POLICE     OFFICER     FRANK

SANTANELLO, SUFFOLK COUNTY POLICE OFFICER LUCAS MOELLER, and

SUFFOLK COUNTY POLICE OFFICER EDWARD SCHMITT.

       20)      At all times relevant in this Complaint, and upon information and belief,


                                            6
Defendant SUFFOLK COUNTY POLICE OFFICER FRANK SANTANELLO was

employed by SUFFOLK COUNTY, SUFFOLK COUNTY POLICE DEPARTMENT

throughout the events complained of herein. Defendant SUFFOLK COUNTY POLICE

OFFICER FRANK SANTANELLO (referred to hereinafter as "SANTANELLO") is being

sued in his individual and official capacities.

       21)     At all times relevant in this Complaint, and upon information and belief,

Defendant SUFFOLK COUNTY POLICE OFFICER LUCAS MOELLER was employed

by SUFFOLK COUNTY, SUFFOLK COUNTY POLICE DEPARTMENT throughout the

events complained of herein. Defendant SUFFOLK COUNTY POLICE OFFICER

LUCAS MOELLER (referred to hereinafter as "MOELLER") is being sued in his

individual and official capacities.

       22)     At all times relevant in this Complaint, and upon information and belief,

SUFFOLK COUNTY POLICE OFFICER EDWARD SCHMITT was employed by

SUFFOLK COUNTY, SUFFOLK COUNTY POLICE DEPARTMENT throughout the

events complained of herein.          SUFFOLK COUNTY POLICE OFFICERS EDWARD

SCHMITT (referred to hereinafter as “SCHMITT”) is being sued in his individual and

official capacities. Further, the aforementioned Defendants were acting under color of

state law.



                                FACTUAL ALLEGATIONS

       23)    On March 5, 2019, Plaintiff FRANCES FARLEY was lawfully present at

275 McKinley Drive, Mastic Beach, Suffolk County, New York.


                                              7
       24)     On March 5, 2019, Plaintiff FRANCES FARLEY called 911 to request that

her daughter, Anne Marie Farley, be removed from the home and taken to a mental

health facility.

       25)     On March 5, 2019, Defendant SCHMITT was the first police officer to

arrive, entering 275 McKinley Drive and putting handcuffs on Anne Marie Farley.

       26)     On March 5, 2019 and after Defendant SCHMITT, Defendants

SANTANELLO and MOELLER arrived and entered 275 McKinley Drive.

       27)     Plaintiff FRANCES FARLEY again called 911 and while on the phone with

the 911 operator was standing next to the front doorway of 275 McKinley Drive.

       28)     Defendants SCHMITT, MOELLER, and SANTANELLO proceeded to

escort Anne-Marie Farley out the front doorway of 275 McKinley Drive.

       29)         Before exiting out the front doorway, Defendant SANTANELLO grabbed

Plaintiff FRANCES FARLEY by the lapels of her sweater and violently pushed her, then

grabbed her by her wrist and forcibly threw her down onto the arm of a loveseat near

the front doorway, after which she crashed onto the floor, all of which caused her pain

and physical injury.

       30)     Defendants SANTANELLO, MOELLER, and SCHMITT left the location

without making any inquiry as to the physical condition of Plaintiff FRANCES FARLEY

       31)     Plaintiff FRANCES FARLEY got back on the phone with the 911 Operator

and informed them that she had just been assaulted by a Suffolk County Police Officer.

       32)     On March 5, 2019, Sergeant Robert Rice arrived at 275 McKinley Drive

and interviewed Plaintiff FRANCES FARLEY about the events of that evening.


                                             8
      33)     During said interview, Plaintiff FRANCES FARLEY related to Sergeant

Robert Rice the events of the evening, including the actions of Defendants

SANTANELLO, MOELLER, and SCHMITT.

      34)      On or about March 12, 2019, Sergeant Robert Rice returned to 275

McKinley Drive and, upon information and belief (the source of which being Sergeant

Rice himself) for the purpose of filling out a complaint on behalf of Plaintiff FRANCES

FARLEY regarding the events of March 5, 2019.

      35)     On or about March 29, 2019, Sergeant Robert Rice spoke to Plaintiff

FRANCES FARLEY via telephone and told her that he had submitted the complaint

taken from Plaintiff FRANCES FARLEY to “Internal Affairs.”

      36)      Upon information and belief, Defendants SANTANELLO, MOELLER,

SCHMITT failed to report the actions of Defendant SANTANELLO at 275 McKinley

Drive on March 5, 2019 to any representative or agency within SUFFOLK COUNTY

POLICE DEPARTMENT or SUFFOLK COUNTY.

      37)     Upon information and belief, the IAB of SUFFOLK COUNTY POLICE

DEPARTMENT did conduct a perfunctory investigation in or around March 2019 to

allegedly   find   no   wrongdoing   and   issue   no   sanctions   against   Defendants

SANTANELLO, MOELLER, or SCHMITT, thus approving Defendants’ illegal and

improper actions, when SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT knew and had reason to know that Defendant SANTANELLO employed

excessive force and assaulted Plaintiff FRANCES FARLEY on March 5, 2019 and that

Defendants MOELLER and SCHMITT failed to report same.


                                            9
       38)    As a result of Defendants' actions and inactions, Plaintiff FRANCES

FARLEY was forced to suffer physical harm, emotional harm, financial harm, permanent

physical and psychological injury, as well as a deprivation of her rights pursuant to the

Laws of the United States and the State of New York as a result of the Defendants'

conduct.



                                   FEDERAL CLAIMS


                                     COUNT ONE
                      42 U.S.C. § 1983 – Excessive Use of Force

       39)     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 38 of this Complaint with the same force and effect as though fully

set forth herein.

       40)    Plaintiff was lawfully present and did not present a danger to anyone on

March 5, 2019 at 275 McKinley Drive, Mastic Beah, Suffolk County, New York.

       41)    The assault and physical abuse of Plaintiff by Defendant SUFFOLK

COUNTY POLICE OFFICER FRANK SANTANELLO constituted unreasonable and

excessive force by a police officer, as well as abuse of process. Such actions were

negligent, reckless, careless, unreasonable and unauthorized, as Defendant had a duty

not to subject Plaintiff to vicious and abusive police actions but breached this duty.

       40)    This summary punishment was in violation of the rights promised to

Plaintiff under the 4th, 5th, and 14th Amendments to the United States Constitution. In

doing so, the Defendants violated clearly established law and the rights to which the


                                            10
Plaintiff was entitled and did so with recklessness, callous indifference to the outcome of

their actions and with malice, all in violation of 42 U.S.C. § 1983.

       41)    As a consequence of Defendants' wrongful actions, intentional, negligent,

and reckless behavior, and violations of state and federal laws, Plaintiff was made to

suffer physical injuries, great pain and suffering, and was subjected to great fear and

terror, personal humiliation, degradation, and continued to suffer physical pain and

mental and emotional distress as a result of the aforesaid unlawful conduct of the

Defendants.

       42)    In doing so, the Defendants violated clearly established law and the rights

to which the Defendant was entitled and did so with recklessness, callous indifference

to the outcome of their actions and with malice, all in violation of 42 U.S.C. § 1983.

       43)    As a consequence of Defendants' wrongful actions, intentional, negligent,

and reckless behavior, and violations of state and federal laws, Plaintiff FRANCES

FARLEY was made to endure physical injuries, great pain and suffering, and was

subjected to great fear and terror, personal humiliation, degradation, and continued to

suffer physical pain and mental and emotional distress as a result of the aforesaid

unlawful conduct of the Defendants.

       44)    That by reason of the foregoing, Plaintiff FRANCES FARLEY suffered and

continues to suffer irreparable injury and monetary damages in excess of ONE MILLION

($1,000,000.00) DOLLARS, as well as punitive damages, costs and attorney’s fees, and

any other relief this Court may find just and proper.




                                             11
                                      COUNT TWO
                          42 U.S.C. § 1983 – Municipal Liability

       45)     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 44 of this Amended Complaint with the same force and effect as

though fully set forth herein.

       46)     Prior to march 5, 2019 and since, Defendants SUFFOLK COUNTY and

SUFFOLK COUNTY POLICE DEPARTMENT have permitted and tolerated a pattern

and practice of unjustified, unreasonable, and illegal uses of force, abuse of authority,

assaults, batteries, and summary punishment by police officers in the employ of

SUFFOLK COUNTY and the SUFFOLK COUNTY POLICE DEPARTMENT.

       47)     Although such assaults, batteries, abuses of authority, illegal uses of

force, and summary punishments were improper, Suffolk County Police Department

Police Officers involved were not seriously prosecuted, disciplined, or subjected to

restraint, and such incidents were in fact covered up with official claims that the uses of

force were justified and proper. As a result, Suffolk County Police Department police

officers were caused and encouraged to believe that civilian persons could be physically

abused, assaulted, and battered under circumstances not requiring the use of force,

and that such acts of excessive force summary punishment would in fact be permitted

by SUFFOLK COUNTY and the SUFFOLK COUNTY POLICE DEPARTMENT.

       48)     In addition to permitting a pattern and practice of improper beatings and

abuses,      Defendants   SUFFOLK     COUNTY       and   SUFFOLK      COUNTY      POLICE

DEPARTMENT have failed to maintain a proper system of investigation of all incidents

of unjustified and excessive use of force by police officers.

                                             12
       49)    Defendants SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT failed to respond to the continuing and urgent need to prevent, restrain,

and discipline police officers who wrongfully assault, batter, use excessive force, and

otherwise abuse civilians, and SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT has failed to find that civilian complaints made against police officers

are founded or valid in any way, therefore SUFFOLK COUNTY is liable under 42 U.S.C.

§ 1983 because SUFFOLK COUNTY has had actual and/or constructive knowledge of

the patterns of abuse and excessive force against citizens by its police officers,

employees, and/or agents in violation of the United State Constitution, and because of

the lack of any meaningful SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT policy and custom for reviewing complaints of misconduct, Defendant

SANTANELO relied upon that flawed policy to continue the pattern of abuse of

authority, physical abuse, and excessive force, all in violation of the Plaintiff’s rights.

       50)    SUFFOLK        COUNTY        and     the    SUFFOLK       COUNTY        POLICE

DEPARTMENT have maintained a system of review of physical abuse and excessive

use of force by police officers that has failed to identify the improper abuses of authority

and brutality by police officers and failed to subject officers who abused, beat and/or

brutalized citizens to discipline, closer supervision, or restraint, to the extent that it has

become the custom of SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT to tolerate the improper abuses of authority, assaults, batteries,

excessive uses of force, and other wrongful actions by police officers.

       51)    Further, SUFFOLK COUNTY and the SUFFOLK COUNTY POLICE


                                              13
DEPARTMENT permitted a practice of improper investigation, supervision, discipline

and retention of Defendant Officers. SUFFOLK COUNTY and the SUFFOLK COUNTY

POLICE DEPARTMENT also refused and failed to prosecute the Defendant Officers

thereby improperly and in violation of the Plaintiff's rights neglected, failed, and/or

delayed in administering an investigation of the circumstances surrounding the instant

matter and neglected, failed, and/or delayed in presenting the matter to the District

Attorney of the County of Suffolk for presentation to the Grand Jury.

       52)   Upon information and belief, specific systemic flaws in SUFFOLK

COUNTY complaint and/or brutality review process include, but are not limited to, the

following:

             a.     Preparing reports regarding investigations of beatings
                    and abuse incidents as routine point-by-point
                    justifications of police officer actions, regardless of
                    whether such actions are justified;

             b.     Police officers investigating beatings systemically fail
                    to credit testimony by non-police officer witnesses,
                    and uncritically rely on reports by police officers
                    involved in the incident;

             c.     Police officers investigating beatings fail to include in
                    their reports relevant factual information which would
                    tend to contradict the statements of the police officers
                    involved;

             d.     Supervisory police officers at times issue public
                    statements exonerating police officers for excessive
                    use of force, improper beatings, and use of
                    unnecessary and excessive force before the
                    investigation of the incident by the police department
                    has been completed;

             e.     Reports in brutality cases are not reviewed for
                    accuracy by supervisory officers. Conclusions are

                                           14
                    frequently permitted to be drawn on the basis of
                    clearly incorrect or contradictory information;

              f.    Upon information and belief, perfunctory, cover-up
                    and false reports of police officer review are
                    frequently permitted to be drawn on the basis of
                    clearly incorrect or contradictory information; and,

              g.    Reports of unwarranted and excessive uses of force
                    against civilians are disregarded in favor of police
                    irrespective of the allegations of witness testimony.


      53)     The foregoing acts, omissions, systemic flaws, policies and customs of the

Defendants SUFFOLK COUNTY and SUFFOLK COUNTY POLICE DEPARTMENT

caused Defendant SANTANELLO to believe that excessive uses of force and other

improper actions would not be aggressively, honestly, and properly investigated, with

the foreseeable result that officers are likely to use excessive force in situations where

such force is neither necessary nor reasonable.

      54)     As a consequence of Defendants' wrongful actions, intentional, negligent,

and reckless behavior and violations of state and federal laws, Plaintiff was deprived of

was made to suffer physical injuries, great pain and suffering, was subjected to great

fear and terror, personal humiliation, degradation, and continued to suffer physical pain

and mental and emotional distress as a result of the aforesaid unlawful conduct of the

Defendants.

       55)    That by reason of the foregoing, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages in excess of ONE MILLION ($1,000,000.00)

DOLLARS, as well as punitive damages, costs and attorney’s fees, and any other relief

this Court may find just and proper.

                                           15
                                    COUNT THREE
               42 U.S.C. §§ 1985 and 1986 - Conspiracy to Commit Civil
                      Rights Violations and Failure to intervene

       56)     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 55 of this Complaint with the same force and effect as though fully

set forth herein.

       57)     Defendants   SUFFOLK      COUNTY,     SUFFOLK      COUNTY      POLICE

DEPARTMENT, SANTANELLO, MOELLER, and SCHMITT did intend and conspire to

deprive Plaintiff FRANCES FARLEY of her 4th, 5th, and 14th Amendment rights, and

jointly caused such deprivation of rights by employing an excessive use of force and

causing Plaintiff FRANCES FARLEY to suffer physical and emotional pain and injury.

       58)     Defendants   SUFFOLK      COUNTY,     SUFFOLK      COUNTY      POLICE

DEPARTMENT, SANTANELLO, MOELLER, and SCHMITT did intend and conspire to

deprive persons of their 4th, 5th, and 14th Amendment rights by acting in concert to

unlawfully employ excessive force, harass, intimidate, deprive of liberty and subject

individuals such as Plaintiff to summary punishment in a pattern, practice, widespread

custom or policy of employing force against persons whom they encounter in the course

of their duties.

       59)     Further, Defendants SUFFOLK COUNTY, SUFFOLK COUNTY POLICE

DEPARTMENT, SANTANELLO, MOELLER, and SCHMITT did intend and conspire to

deprive Plaintiff FRANCES FARLEY of her 4th, 5th, and 14th Amendment rights, and

jointly caused such deprivation of rights by acting in concert to summarily punish

Plaintiff FRANCES FARLEY while not reporting, punishing and/or prosecuting the


                                          16
aforementioned violations visited upon Plaintiff FRANCES FARLEY by Defendant

SANTANELLO and further indifference when Plaintiff reported the harm done to her.

       60)    Defendants SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT did fail to train its agents, employees and assigns including but not

limited to SANTANELLO, MOELLER, and SCHMITT in intervening and reporting the

aforementioned violations visited upon Plaintiff FRANCES FARLEY by the Defendant

SANTANELLO and other persons who report violations of constitutional rights,

harassment, unlawful physical force and other violations of law.

       61)    Upon information and belief, the Defendants further deprived the Plaintiff

of her due process rights; specifically, by conspiring to summarily punish, humiliate, and

subject Plaintiff FRANCES FARLEY to great physical and emotional pain and injury

without reason or justification, rule of law, and by further denying the Plaintiff her 5th

Amendment rights via a conspiracy to cover the misconduct of said Defendants, officers

and officials and to prevent Plaintiff's redress for Defendants' collective unlawful conduct

against Plaintiff FRANCES FARLEY causing the Plaintiff to suffer and continue to suffer

severe physical and emotional harm.

       62)    The actions by Defendants denied the Plaintiff her constitutional rights,

including but not limited to due process under the law.            All of these rights are

guaranteed to the Plaintiff under U.S.C. §§ 1983, 1985, and the 4th, 5th, and 14th

Amendments to the United States Constitution.

       63)    As a consequence of Defendants’ wrongful actions, intentional, negligent,

and reckless behavior, and violations of state and federal laws, Plaintiff FRANCES


                                            17
FARLEY was deprived of her rights, was seriously injured, and was subjected to great

fear, terror, personal humiliation and degradation.

       64)    Plaintiff FRANCES FARLEY suffered and continues to suffer physical pain

and impairment, mental and emotional distress, as a result of the aforesaid unlawful

conduct of Defendants.

       65)    That by reason of the foregoing, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages in excess of ONE MILLION ($1,000,000.00)

DOLLARS, as well as punitive damages, costs and attorney fees, and any other relief

this Court may find just and proper.



                                       STATE CLAIMS

                                    COUNT FOUR
                    New York Law (Pendent Jurisdiction) - Negligence

       66)    Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 65 of this Complaint with the same force and effect as though fully

set forth herein.

       67)     Defendants     SUFFOLK      COUNTY,     SUFFOLK      COUNTY      POLICE

DEPARTMENT, and SANTANELLO acted negligently in that they had a duty to act

reasonably and responsibly and not to act in a manner that would cause injury and/or

harm or the threat of harm to the Plaintiff FRANCES FARLEY.

       68)    Defendant SANTANELLO had a duty not to subject Plaintiff FRANCES

FARLEY to excessive and deadly force, constitutional violations, summary punishment,

assault, battery, harassment, or otherwise abuse Plaintiff FRANCES FARLEY.

                                            18
Defendant SANTANELLO, by his actions, breached those duties.

        69)   Defendants SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT violated the Plaintiff's rights secured under the United States

Constitution and 42 U.S.C. § 1983, and were careless, negligent and reckless in the

care and treatment of Plaintiff FRANCES FARLEY by failing to train, supervise,

discipline, and investigate the Defendant Police Officers involved in the instant matter.

        70)   Defendants SUFFOLK COUNTY and SUFFOLK COUNTY POLICE

DEPARTMENT          knew   or   should   have    known   of   propensities   of   Defendant

SANTANELLO for the conduct which caused substantial and severe injury to the

Plaintiff.

        71)   That by reason of the foregoing, Plaintiff suffers and continues to suffer

irreparable injury and monetary damages in excess of ONE MILLION ($1,000,000.00)

DOLLARS, as well as punitive damages, costs and attorney’s fees, and any other relief

this Court may find just and proper.



                                 COUNT FIVE
              New York Law (Pendent Jurisdiction) – Assault & Battery

        72)   Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 71 of this Complaint with the same force and effect as though fully

set forth herein.

        73)   Defendant SANTANELLO assaulted and battered Plaintiff FRANCES

FARLEY and wrongfully, unlawfully and without privilege, consent, emergency,

necessity, or justification, forced Plaintiff FRANCES FARLEY to endure physical pain

                                            19
and abuse.

       74)    Plaintiff FRANCES FARLEY at no time consented to such abuse or

seizure of her person by Defendant SANTANELLO. Said actions were intentional and

aimed at injuring and causing Plaintiff harm discomfort, pain, and humiliation.

       75)    Plaintiff FRANCES FARLEY was battered, hurt, thrown, violently handled,

and physically abused against her will by Defendant SANTANELLO.

       76)    Defendant SANTANELLO did restrain, use force, and abuse Plaintiff

FRANCES FARLEY, placing her in fear of imminent danger and/or bodily harm, and

subjected her to great pain and physical injury by virtue of the conduct of Defendant

SANTANELLO, including, but not limited to, the unwarranted and unjustified excessive

use of force on the body of Plaintiff FRANCES FARLEY.

       77)    That by reason of the foregoing, Plaintiff FRANCES FARLEY suffered and

continues to suffer irreparable injury and monetary damages in excess of ONE MILLION

($1,000,000.00) DOLLARS, as well as punitive damages, costs, and attorney’s fees,

and any other relief this Court may find just and proper.



                                   COUNT SIX
             New York Law (Pendent Jurisdiction) - Intentional Infliction
                              of Emotional Distress

       78)    Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 77 of this Complaint with the same force and effect as though fully

set forth herein.

       79)    Defendant SANTANELLO, through his conduct, acts, and omissions,


                                            20
acted outrageously and beyond the bounds of decency by his excessive use of force

and physical abuse of Plaintiff FRANCES FARLEY, causing her to suffer great pain,

shame, humiliation, and anguish.

       80)    Defendant SANTANELLO committed the above-stated reprehensible,

extreme, and outrageous conduct against Plaintiff FRANCES FARLEY with intent and

full knowledge that his conduct would cause severe and extreme emotional and

physical harm to Plaintiff.

       81)    Extreme emotional harm, with psychological and physical symptoms

manifesting therefrom, did in fact occur in this case, in that the Plaintiff suffered and

continues to suffer from emotional exhaustion, physical manifestation of symptoms of

anxiety, night terrors, sleep disturbances, and grief.

       82)    That by reason of the foregoing, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages in excess of ONE MILLION ($1,000,000.00)

DOLLARS, as well as punitive damages, costs and attorney’s fees, and any other relief

this Court may find just and proper.



                                 COUNT SEVEN
             New York Law (Pendent Jurisdiction) - Negligent Infliction of
                               Emotional Distress


       83)    Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 82 of this Complaint with the same force and effect as though fully

set forth herein.

       84)    Defendants      SUFFOLK      COUNTY,       SUFFOLK    COUNTY      POLICE

                                             21
DEPARTMENT, SANTANELLO, MOELLER, and SCHMITT, through their conduct, acts,

and omissions, acted outrageously and beyond the bounds of decency for their

respective roles in the excessive use of force and physical abuse of Plaintiff FRANCES

FARLEY and failing to report, concealing, covering up, and failing to redress the wrongs

done to the Plaintiff.   As a result, Plaintiff FRANCES FARLEY suffered great pain,

shame, humiliation and anguish.

      85)    The Defendants committed the above stated reprehensible, extreme and

outrageous conduct against Plaintiff FRANCES FARLEY, knowing or having reason to

know that their conduct would cause severe and extreme emotional and physical harm

to the Plaintiff, with such extreme harm being the natural, logical, and foreseeable

consequence of their actions.

      86)    Said extreme emotional harm, with psychological and physical symptoms

manifesting therefrom, did in fact occur in this case, in that the Plaintiff, FRANCES

FARLEY, personally suffered and continues to suffer from emotional exhaustion,

physical manifestation of symptoms of anxiety, night terrors, sleep disturbances and

grief. Plaintiff further suffers the emotional and physical symptoms of intense stress,

anguish, and psychological trauma, knowing that she was debilitated, humiliated, and

caused to suffer fear for her well-being and anguish by the acts of the Defendants.

      87)    That by reason of the foregoing, Plaintiff suffers and continue to suffer

irreparable injury and monetary damages in excess of ONE MILLION ($1,000,000.00)

DOLLARS, as well as punitive damages, costs and attorney’s fees, and any other relief

this Court may find just and proper.


                                           22
WHEREFORE Plaintiff demands judgment against Defendants:


a.   on Count One the sum of ONE MILLION ($1,000,000.00) DOLLARS;


b.   on Count Two the sum of ONE MILLION ($1,000,000.00) DOLLARS;


c.   on Count Three the sum of ONE MILLION ($1,000,000.00) DOLLARS;


d.   on Count Four the sum of ONE MILLION ($1,000,000.00) DOLLARS;


e.   on Count Five the sum of ONE MILLION ($1,000,000.00) DOLLARS;


f.   on Count Six the sum of ONE MILLION ($1,000,000.00) DOLLARS;


g.   on Count Seven the sum of ONE MILLION ($1,000,000.00) DOLLARS;


h.   Punitive damages in the amount of FIVE MILLION ($5,000,000)
     DOLLARS;


i.   Awarding attorney’s fees and costs of this action to the Plaintiff pursuant
     to 42 U.S.C. § 1988; and,


k.   Awarding such other and further relief as this Court may deem
     appropriate.



              A JURY TRIAL IS HEREBY DEMANDED




                                 - 23 -
Dated: Central Islip, New York
       May 26, 2019




                                 Respectfully submitted,

                                 LAW OFFICES OF JASON BASSETT, P.C.




                                 _____________________________________
                                 Attorney for Plaintiff
                                 JASON BASSETT (JB0329)
                                 320 Carleton Avenue, Suite 4200
                                 Central Islip, New York 11722
                                 (tel) 631-863-9455




                                   24
